DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/742,566 application filed January 14, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claim 1 recites “[a] method for activating a catalyst, comprising:…”  However, nowhere in the claims is an activated catalyst formed or recovered.  Paragraph 0040 of the instant specification discloses “activation can correspond to exposing the catalyst precursor to the hydrogen-containing atmosphere under conditions suitable for reducing at least a portion of the metal on the catalyst precursor.”  Paragraph 0009 of the same discloses “such reduced catalyst can be further activated in-situ in a reactor by using a second hydrogen-containing atmosphere having CO at a high concentration, e.g., at > 10 vppm, to obtain a twice-activated catalyst with a high performance.”  It is unclear whether the reduced catalyst of claim 1 is the activated catalyst or if the twice-reduced catalyst of instant claim 4 is the activated catalyst or something else.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 9 recites the limitation "the third atmosphere" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
claim 1, further comprising: (VI) sulfiding the twice-reduced catalyst during or after step (V).”  There is no step (V) in instant claim 1.  Perhaps claim 12 should depend from claim 4.
Claim 22 recites “[t]he method of claim 1, wherein the second vessel is a reactor in which the reduced catalyst, exposed reduced catalyst, or twice-reduced catalyst is used.”  There is no exposed reduced or twice-reduced catalyst in claim 1.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jothimurugesan et al (US 2011/0306686 A1).
With respect to claims 1-2, 8, 10, 14, and 19, Jothimurugesan et al discloses “[a] method for forming a catalyst for synthesis gas conversion is described. The method comprises impregnating a zeolite extrudate using a solution comprising a ruthenium salt to provide an impregnated zeolite extrudate and activating the impregnated zeolite extrudate by a reduction-oxidation-reduction cycle ("ROR activation")” [paragraph 0008].  Jothimurugesan et al further discloses “[t]he total ruthenium content can be varied from 0.1 weight % to 15 weight %.” [paragraph 0010].  The ROR activation is “conducted at a temperature considerably below 500o C. in order to achieve the desired increase in activity and selectivity of the o C. or above reduce activity and liquid hydrocarbon selectivity of the ruthenium-impregnated catalyst. Suitable ROR activation temperatures are below 500o C….most preferably, at or below 400o C. Thus, ranges of…for example, 250o to 400o C. are suitable for the reduction steps. The oxidation step should be limited to 200o to 300o C. These activation steps are conducted while heating at a rate of from about 0.1o to about 5o C., for example, from about 0.1o to about 2o C.  The impregnated catalyst can be slowly reduced in the presence of hydrogen. If the catalyst has been calcined after each impregnation, to decompose nitrates or other salts, then the reduction may be performed in one step, after an inert gas purge, with heating in a single temperature ramp (e.g., 1o C./min.) to the maximum temperature and held at that temperature…for a hold time of 6 to about 65 hours, for example, from about 16 to about 24 hours. Pure hydrogen is preferred in the first reduction step…Although pure hydrogen is preferred for these reduction steps, a mixture of hydrogen and nitrogen can be utilized…Reduction should be conducted slowly enough and the flow of the reducing gas maintained high enough to maintain the partial pressure of water in the offgas below 1%, so as to avoid excessive steaming of the exit end of the catalyst bed. Before and after all reductions, the catalyst must be purged in an inert gas such as nitrogen, argon or helium.  The reduced catalyst is passivated at ambient temperature (25o-35o C.) by flowing diluted air over the catalyst slowly enough so that a controlled exotherm of no larger than +50o C. passes through the catalyst bed. After passivation, the catalyst is heated slowly in diluted air to a temperature of from about 300o to about 350o C. (preferably 300o C.) in the same manner as previously described in connection with calcination of the catalyst [wherein ‘calcination should be conducted by using a slow heating rate of, for example, 0.5o to about 3o C. per minute or from about 0.5o to about 1o C. per minute and the catalyst should be held at the maximum temperature for a period of about 1 to about 20 hours’ (paragraph 0034)--Examiner’s insertion].  The temperature of the exotherm during the oxidation step should be less than 100o C., and will be 50-60o C. if the flow rate and/or the oxygen concentration are dilute enough. If it is even less, the oxygen is so dilute that an excessively long time will be needed to accomplish the oxidation. There is a danger in exceeding 300o C. locally, since ruthenium oxides interact with alumina and silica at temperatures above 400o C. to make unreducible spinels, and above 500o C., Ru makes volatile, highly toxic oxides.  Next, the reoxidized catalyst is then slowly reduced again in the presence of hydrogen, in the same manner as previously described in connection with the initial reduction of the impregnated catalyst. This second reduction is much easier than the first. Since nitrates are no longer present, this reduction may be accomplished in a single temperature ramp and held, as described above for reduction of calcined catalysts” [paragraphs 0036-0041].
Jothimurugesan et al does not appear to explicitly disclose transferring the reduced catalyst before passivation to a second vessel as required in step (III) of instant claim 1.  However, such would have been obvious in a continuous process and precludes the necessity for the inert gas purge described above.  Note that continuous operation would have been obvious in light of the batch process of the prior art [In re Dilnot, 319 F.2d 188, 138 USPQ 248].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 3, since it would not be necessary to transfer the reduced catalyst to a second vessel in a continuous operation under vacuum conditions, it would be obvious that passivation and oxidation could take place, at least in part, during said transfer.
With respect to claim 15, Jothimurugesan et al discloses “Re, Rh, Pt, Pd, Ag, Au, Mn, Zn, Cd, Hg, Cu, Pr or other rare earth metals can be added as a promoter to improve the activity of the zeolite supported ruthenium catalyst” [paragraph 0019].  The amount of promoter may range from 0.1 to 1 wt % or 0.05 to 0.5 wt % [see preceding citation].
With respect to claim 16, it is well known in the art that Pt and Ru may form an alloy.
With respect to claim 17, the disclosure of “an impregnated zeolite extrudate” renders obvious the requirement that the hydrogenation metal is at least partly supported on the molecular sieve.
With respect to claim 18, Jothimurugesan et al discloses aluminum binders [paragraphs 0010 & 0011].  See, e.g., “alumina bound zeolite extrudates” in paragraph 0010.
With respect to claim 20, the reference discloses “[r]uthenium/zeolite catalysts with high activities for synthesis gas conversion to hydrocarbon liquids have been prepared using commercially available, alumina bound zeolite extrudates, e.g., ZSM-5, ZSM-12, SSZ-32 or beta zeolite” [paragraph 0010].  Additionally, with respect to claim 13, it is well known in the art that Ru/ZSM-5 catalysts may be used in transalkylation/ disproportionation reactions.
solution was prepared by dissolving ruthenium nitrosyl nitrate in water. This solution was added to the ZSM-5 zeolite (Si/Al=40) powder. After the mixture was stirred for 1 h at ambient temperature, the solvent was eliminated by rotavaporation. Then the catalyst was dried in an oven at 120o C. overnight and finally calcined at 300o C. for 2 h in a muffle furnace” [paragraph 0048].
With respect to claims 22-24, since a reactor is merely a vessel in which a reaction takes place, any vessel that the reduced catalyst is transferred to qualifies as a reactor.  Moreover, under a broadest reasonable interpretation of the claims, there does not appear to be any structural difference between a transalkylation reactor and a xylene isomerization reactor and any other vessel that may function as a reactor.  Therefore, absent evidence to the contrary, any vessel that the reduced catalyst may be transferred to in a continuous operation may correspond to the recited transalkylation or xylene isomerization reactor.

Allowable Subject Matter
Claims 4-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 4, Jothimurugesan et al does not disclose the presence of CO in the second reduction step.  With respect to claim 11, the reference does not disclose catalysts with hydrogenation metal concentrations of 0.05 wt % or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gunner et al (US 5,939,220) which discloses Pt-Ru alloy catalysts [column 4, lines 24-26] and Elanany et al (US 2019/0284056 A1), which discloses that Ru/ZSM-5 catalysts may be used in transalkylation/ disproportionation reactions [paragraphs 0045-0046 & 0058].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772      
February 17, 2022